IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


EX REL BARBARA BRYANT FOREIGN            : No. 127 EM 2016
ESTATE, NON RESIDENT ALIEN               :
FOREIGN NEUTRAL, IN PROPRIA              :
PERSONA SUI JURIS INTER VIVOS,           :
                                         :
                    Petitioner           :
                                         :
                                         :
            v.                           :
                                         :
                                         :
FORMER COMMISSIONER CLARENA I.           :
TOLSON AND CURRENT FRANK                 :
BRESLIN, CITY OF PHILADELPHIA            :
DEPARTMENT OF REVENUE                    :
                                         :
                                         :
                                         :
                                         :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2016, the Application for Extraordinary

Relief is DENIED.